OPINION
DIAL, Justice.
Juan Villarreal was refused permission to appeal by the trial court in this case in which he had entered a plea of guilty and was assessed punishment by the court not exceeding that recommended by the prosecutor and agreed to by Villarreal and his attorney.
Under these circumstances an individual’s right to appeal is limited to those matters which have been raised by written motion filed prior to trial unless he obtains the permission of the trial court. Tex.Code Crim.Proc. art. 44.02 (Vernon 1979). There are. no pre-trial motions alluded to in the abbreviated record. If Villarreal desires to challenge the matters determined by the trial court, he may do so by writ of habeas corpus in the proper court. Tex.Code Crim. Proc.Ann. art. 11.07 (Vernon Supp.1982-1983).
The general notice of appeal to this court is denied.